MILLS, Chief Judge.
Appellants in this workers’ compensation case raise three points on appeal, only one of which merits comment.
The recitations in the order of the Deputy Commissioner make clear the fact that he overlooked the testimony of appellant’s witness regarding a similar employee for purposes of determining average weekly wage. The order omits the name of this witness in its list of witnesses, states that the employer “was unable to produce evidence of a similar employee,” and further states that the determination of average weekly wage was based on the claimant’s testimony because it was the only evidence before him.
Accordingly, we reverse and remand to the Deputy Commissioner for reconsideration of the average weekly wage in light of the testimony of Hermelio Marin. This remand is not to be construed as a comment on weight to be given Marin’s testimony or as a determination of whether the employee was “similar.” The order appealed from is, in all other respects, AFFIRMED.
ROBERT P. SMITH, Jr. and WENT-WORTH, JJ., concur.